



Exhibit 10.1
Employment Agreement
This EMPLOYMENT AGREEMENT (the “Agreement”) is entered into April 1, 2019 and
made effective as of April 15, 2019 (the “Effective Date”), by and between Cavco
Industries, Inc., a corporation organized under the laws of the State of
Delaware (the “Company”), and William C. Boor (“Executive”) (the Company and
Executive are sometimes collectively referred to herein as the “Parties” and
individually as a “Party”), all with reference to the following:
WHEREAS, the Company desires to employ Executive, and Executive is willing and
able to accept such employment, upon the terms and conditions contained in this
Agreement.
NOW, THEREFORE, in consideration of the promises and the mutual covenants in
this Agreement, and for other good and valuable consideration, the receipt and
sufficiency of which are acknowledged, the Parties agree as follows:
1.Defined Terms. Capitalized terms not otherwise defined shall have the meanings
set forth in Exhibit A.
2.Term. Executive shall be employed by the Company for a term commencing on the
Effective Date and terminating on the date on which Executive’s employment ends
(the “Term”). The date on which Executive’s employment ends shall be referred to
herein as the “Termination Date.”
3.Position and Duties.
(a)Position. During the Term, Executive shall serve as the Company’s Chief
Executive Officer (the “CEO”). Executive shall report directly to the Company’s
Board. In such capacity, Executive shall have the duties, functions,
responsibilities, and authority customarily appertaining to that position and
shall have such other duties, functions, responsibilities, and authority
consistent with such position as are from time to time delegated to him by the
Board. Additionally, so long as Executive is CEO, the Company shall use
reasonable best efforts, subject to applicable law and regulation of the Nasdaq
Stock Market (“Nasdaq”), to cause Executive to be nominated for election as a
director and to be recommended to the stockholders for election as a member of
the Board.
(b)Duties. Executive shall have supervision, control over, and responsibility
for the day-to-day business and affairs of the Company and shall have such other
powers and duties as may from time to time be prescribed by the Board, provided
that such duties are consistent with Executive’s position or other positions
that he may hold from time to time. Executive shall devote his full-time and
exclusive attention and efforts to the performance of all assigned duties for
the Company and shall not be engaged in any other significant activity, whether
for gain, profit or other financial or economic advantage, or otherwise.
(c)Principal Place of Employment. Executive’s principal place of employment
during the Term shall be in the Phoenix metropolitan area. The parties
acknowledge that Executive may be required to travel in connection with the
performance of his duties hereunder.
(d)Corporate Policies. During the Term, Executive shall be subject to all of the
Company’s corporate governance, ethics, and executive compensation and other
policies as in effect from time to time.
(e)Compensation, Benefits, and Other Items Applicable to Executive. During the
Term, Executive shall be entitled to the compensation and benefits described in
Sections 4 and 5 of this Agreement.
4.Compensation.
(a)Base Salary. During the Term, Executive shall receive an annual base salary
(the “Base Salary”) as set forth in Exhibit B.





--------------------------------------------------------------------------------





(b)Annual Incentive Bonus. During the Term, Executive shall be entitled to
annual incentive compensation (the “Bonus”), payable in cash, as described in
Exhibit B. Except as otherwise provided in this Agreement, to receive the Bonus,
the Executive must remain employed as of the end of the Fiscal Year to which the
Bonus relates.
(c)Equity Awards.
(i)Initial Awards. As a material inducement to Executive’s acceptance of
employment with the Company under this Agreement and in partial consideration
for the covenants set forth in Sections 7 through 9 below, on the Effective
Date, Executive shall receive Initial Awards under the Company’s Stock Incentive
Plan (the “Stock Plan”) as described in Exhibit B.
(ii)Annual Awards. For each calendar year during the Term, Executive shall be
eligible to receive additional awards under the Stock Plan (or any successor
thereto), subject to the achievement of certain performance goals established by
the Compensation Committee pursuant to the Stock Plan (each, an “Annual Award”),
as described in Exhibit B.
5.Employee and Fringe Benefits; Expense Reimbursements.
(a)Employee Benefits. During the Term, Executive and his eligible dependents (if
any) shall be able to participate in employee benefit plans and perquisite and
fringe benefit programs on a basis no less favorable than the basis on which
such benefits and perquisites are provided by the Company from time to time to
other senior executive employees.
(b)Paid Time Off. Executive shall be entitled to unlimited paid vacation each
year, provided such paid vacation does not disrupt the operations of the Company
and Executive has taken adequate measures to ensure his job duties are performed
during his vacation time. The rules relating to other absences from regular
duties for holidays, sick or disability leave, leave of absence without pay, or
for other reasons, shall be the same as those provided to the Company’s other
senior executive employees.
(c)Expense Reimbursement. Executive shall be entitled to receive prompt
reimbursement for all travel and business expenses reasonably incurred and
accounted for by Executive (in accordance with the policies and procedures
established from time to time by the Company for Executive or as otherwise
provided for in the Company’s approved travel budget) in performing services
hereunder. Any reimbursement that Executive is entitled to receive shall (i) be
paid as soon as practicable and in any event no later than the last day of
Executive’s tax year following the tax year in which the expense was incurred,
(ii) not be affected by any other expenses that are eligible for reimbursement
in any tax year, and (iii) not be subject to liquidation or exchange for another
benefit.
(d)Acceptance Incentives. As a material inducement to Executive’s acceptance of
employment with the Company under this Agreement and in partial consideration
for the covenants set forth in Sections 7 through 9 below, Executive shall
receive or be entitled to receive the following acceptance incentives:
(i)Acceptance Bonus. Executive shall receive an acceptance bonus equal to:
(1)On the Effective Date, $412,500 in cash, paid as a single lump sum, less
applicable withholdings; plus





--------------------------------------------------------------------------------





(2)On March 29, 2019, non-qualified stock options for shares of Company Stock of
$412,500 to induce Executive to commence employment on the Effective Date, with
the grant of such non-qualified to be made as of the Effective Date. The number
of shares subject to this non-qualified stock option grant will be calculated
using the Black-Scholes model based on the Company Stock’s closing price on the
Effective Date, rounded up to the nearest 50 shares. This non-qualified stock
option grant shall be evidenced by a separate stock option agreement, which will
reflect that the Effective Date is the grant date for the non-qulaified stock
options, and shall provide for 33% vesting on the first anniversary of the
Effective Date, 66% vesting on the second anniversary of the Effective Date and
100% vesting on the third anniversary of the Effective Date. Moreover, this
non-qualified stock option grant shall be forfeited in the event Executive does
not actually commence employment on the Effective Date. If, after the Effective
Date, the Company thereafter terminates Executive’s employment without Cause or
Executive terminates his employment for Good Reason, then the unvested portion
of the non-qualified stock option grant shall immediately vest upon termination
and the stock option shall remain exercisable until the end of the option’s
original term. The terms of the non-qualified stock option agreement will be
subject to, and governed by, the Stock Plan.
(ii)First two years of employment. Through that date which is the second (2nd)
anniversary of the Effective Date, as long as Executive remains employed under
this Agreement:
(1)Travel Expenses. Company shall pay the cost of Executive’s airfare between
Phoenix, Arizona, and Cleveland, Ohio, until such time that Executive has
completed his move to Phoenix, Arizona. Executive’s travel eligible to be paid
by the Company under this Section 5(d) shall be subject to the Company’s travel
and reimbursement policies.
(2)Corporate Apartment. Company will reimburse Executive in a reasonable amount
to be agreed upon by the Parties toward Executive’s rental or lease costs for an
apartment in Phoenix, Arizona, until such time as Executive purchases a
residence in the Phoenix, Arizona, metropolitan area.
(3)Automobile. Company will reimburse Executive in a reasonable amount to be
agreed upon by the Parties to have one automobile shipped from Cleveland, Ohio,
to Phoenix, Arizona.
(iii)Moving Expenses. It is anticipated that Executive will complete the move
from his current residence in Cleveland, Ohio, to the Phoenix metropolitan area
within two years of the Effective Date. Assuming so, then Executive will be
entitled to the following:
(1)Automobile. In addition to the Company’s obligation set forth in Section
5(d)(ii)(3) above, Company will reimburse Executive in a reasonable amount to be
agreed upon by the Parties to have an additional automobile shipped from
Cleveland, Ohio, to Phoenix, Arizona.
(2)Personal Belongings. Company will reimburse Executive in a reasonable amount
to be agreed upon by the Parties toward Executive’s costs of having his
household belongings moved from Cleveland, Ohio, to Phoenix, Arizona, which will
include the cost of professional packers and storage.
(3)Closing Costs. Company will reimburse Executive in a reasonable amount for
real estate brokerage and closing costs associated with the sale of Executive’s
existing home in Cleveland, Ohio and the closing costs associated with the
purchase of his home in the Phoenix, Arizona area.
(4)Spousal Travel. Company will reimburse Executive toward the airfare costs to
permit Executive’s spouse the opportunity to travel to Phoenix, Arizona, twice,
for the express purpose of finding a residence in connection with Executive’s
move to the Phoenix, Arizona, metropolitan area. Reimbursement will be limited
to two trips, and the reimbursable amount for each trip shall be a reasonable
amount to be agreed upon by the Parties. Reimbursement under this Section
5(d)(iii)(4) shall be subject to the Company’s travel and reimbursement
policies.
(iv)Legal Expenses. Company will reimburse Executive up to $10,000 (ten thousand
dollars) toward Executive’s expenses in obtaining legal counsel to assist
Executive with the review and negotiation of this Agreement.





--------------------------------------------------------------------------------





6.Termination of Employment. Except for the provisions intended to survive for
other periods of time as specified in Section 16(m) below, this Agreement and
Executive’s employment shall terminate (i) at any time upon mutual written
agreement of the Parties; (ii) by the Company, immediately and without prior
notice, for Cause as provided in Section 6(a); (iii) by Executive for Good
Reason as provided in Section 6(b); (iv) immediately upon Executive’s Death or
Disability as provided in Section 6(c); or (v) by the Company for any reason not
otherwise covered by clauses (i), (ii), (iii), or (v) herein as provided in
Section 6(b); or (vi) by Executive for any reason not otherwise covered by
clauses (i), (ii), (iii) or (iv) herein with advance written notice as provided
in Section 6(a).
(a)Termination for Cause; Voluntary Termination. At any time during the Term,
(i) the Company may immediately terminate Executive’s employment for Cause, and
(ii) Executive may terminate his employment “voluntarily” (that is, other than
by Death, Disability or for Good Reason); provided, that Executive will be
required to give the Board at least ninety (90) days’ advance written notice of
any such termination; provided, however, that the Board may waive all or any
part of the foregoing notice requirement in its sole discretion, in which case
Executive’s voluntary termination will be effective upon the date specified by
the Board. Upon the termination of Executive’s employment by the Company for
Cause or by Executive’s voluntary termination, Executive shall be entitled to
receive the Accrued Obligations. All other benefits, if any, due to Executive
following Executive’s termination of employment pursuant to this Section 6(a)
shall be determined in accordance with the plans, policies, and practices of the
Company as then in effect; provided, that Executive shall not be entitled to any
severance payments or benefits under this Agreement or any other agreement or
severance plan, policy, or program of the Company (excluding any group health
benefit plans). Executive shall not earn or accrue any additional compensation
or other benefits under this Agreement following the Termination Date.
(b)Termination for Good Reason by Executive or Without Cause by the Company. At
any time, (x) Executive may terminate his employment for Good Reason; and
(y) the Company may terminate Executive’s employment hereunder without Cause, in
either case pursuant to this Section 6(b). Upon the termination of Executive’s
employment pursuant to this Section 6(b), Executive shall receive the Accrued
Obligations. In addition, and except as otherwise provided in Section 6(d), if
applicable, and subject to Executive’s compliance with the requirements set
forth Sections 7 through 9 of this Agreement and Executive’s execution,
delivery, and non-revocation of an effective release of claims against the
Company and certain related persons and entities in substantially the form
attached hereto as Exhibit C (the “Release”), which Release shall be delivered
to Executive within five (5) business days following the Termination Date and
which must be executed (and not revoked) by Executive within the time specified
in the Release (the “Release Period”), Executive shall be entitled to the
following severance benefits:
(i)Cash Severance. A cash severance payment, payable on that day which is sixty
(60) days after Executive’s termination of employment, equal to the applicable
Severance Multiplier times the sum of:
(1)Executive’s Base Salary in effect at termination of employment; plus
(2)The average Bonuses paid to Executive for the three (3) calendar years
immediately preceding termination of employment (excluding any acceptance bonus
under Section 5(d)(i)). If the foregoing three (3) calendar year period includes
any year prior to the date Executive first became employed under this Agreement,
then for averaging purposes, the bonus to be used for any such calendar year
shall be based on Executive’s Bonus target opportunity in effect as of the
Effective Date.
The “Severance Multiplier” that applies to Executive is:
(x)    If termination occurs prior to two (2) years after the Effective Date:
two (2).
(y)    If termination occurs more than two years but prior to six (6) years
after the Effective Date: one point five (1.5).
(z)    If termination occurs at least six (6) years after the Effective Date:
one (1).





--------------------------------------------------------------------------------





(ii)Accelerated Stock Option Vesting. Any stock option grants awarded to
Executive that remain outstanding as of the date of termination shall
immediately vest as provided below, if not previously vested, and shall remain
exercisable for the remainder of the original term but not later than the 7th
anniversary of the original date of grant:
(1)If termination occurs prior to two (2) years after the Effective Date: 100%
of such grants shall be made immediately vested.
(2)If termination occurs more than two (2) years but prior to six (6) years
after the Effective Date: 50% of any unvested portion of the stock options at
the time of termination shall be made immediately vested.
(iii)Prorated Performance Based Share Awards. Executive will receive a pro-rata
portion of all of Executive’s then-existing unvested Performance Based Share
awards, with vesting to be determined based on actual performance as of the end
of the applicable performance period. For each unvested Performance Based Share
award, the pro-rata portion of such award shall be (1) the Performance Based
Share award that would have been paid at the end of the applicable performance
period had Executive not terminated employment (if any) multiplied by (2) a
fraction, the numerator of which is the number of days that Executive is
employed by the Company during applicable performance period, and the
denominator of which is the total number of days in the applicable performance
period. Payment will be made at the same time(s) payment would have been paid
had Executive not terminated employment.
(iv)If Executive timely and properly elects continuation health care coverage
pursuant to the Consolidated Omnibus Budget Reconciliation Act of 1985
(“COBRA”), the Company will pay the COBRA premium required for Executive and
Executive’s dependents (if any) under the Company’s group medical and dental
plans for a period of up to twelve (12) months following the Executive’s
termination of employment (or until such earlier time as Executive ceases to be
eligible for COBRA coverage) (the “COBRA Premium”). Notwithstanding the
foregoing, if the Company determines, in its sole discretion, that it cannot pay
the COBRA Premium without a substantial risk of violating applicable law
(including, without limitation, Section 2716 of the Public Health Service Act),
the Company instead shall pay Executive, on the first day of each calendar
month, a fully taxable cash payment equal to the applicable COBRA Premiums for
that month, subject to applicable tax withholdings.
(c)Termination Due to Death or Disability. In the event Executive’s employment
under this Agreement is terminated on account of Executive’s Death or
Disability, then:
(i)All stock option grants awarded to Executive prior to termination that remain
outstanding as of the date of termination shall immediately vest, if not
previously vested, and shall remain exercisable for the remainder of the
original term but not later than the 7th anniversary of the original date of
grant:
(ii)All then-existing unvested Performance Based Share Awards granted to
Executive prior to termination that remain outstanding as of the date of
termination will be prorated and paid in the same manner as provided in Section
6(b)(iii), above.
(d)Termination Due to Change in Control. Notwithstanding Section 6(b) to the
Contrary, where Executive’s employment under this Agreement is terminated by the
Company without Cause or by the Executive for Good Reason within twelve (12)
months after a Change in Control, then Executive shall receive the Accrued
Obligations and, additionally, subject to Executive’s compliance with the
requirements set forth Sections 7 through 9 of this Agreement and Executive’s
execution, delivery, and non-revocation of an effective release of claims
against the Company and certain related persons and entities in substantially
the form attached hereto as Exhibit C (the “Release”), which Release shall be
delivered to Executive within five (5) business days following the Termination
Date and which must be executed (and not revoked) by Executive within the time
specified in the Release (the “Release Period”), Executive will be entitled to
the following Change in Control severance benefits in lieu of (and not in
addition to) the amounts otherwise payable to Executive under Section 6(b):
(i)A cash severance payment, payable on that day which is sixty (60) days after
Executive’s termination of employment, equal to the sum of:





--------------------------------------------------------------------------------





(1)Three (3) times Executive’s Base Salary in effect at termination of
employment; plus
(2)Three (3) times the average Bonuses paid to Executive for the three (3)
calendar years immediately preceding termination of employment (excluding any
acceptance bonus under Section 5(d)(i)). If the foregoing three (3) calendar
year period includes any year prior to the date Executive first became employed
under this Agreement, then for averaging purposes, the Bonus to be used for any
such calendar year shall be based on Executive’s Bonus target opportunity in
effect as of the Effective Date.
(ii)Any stock option grants awarded to Executive that remain outstanding as of
the date of termination shall immediately vest, if not previously vested, and
shall remain exercisable for the remainder of the original term but not later
than the 7th anniversary of the original date of grant.
(iii)Executive will be made vested in all of Executive’s then-existing unvested
Performance Based Share awards, with vesting to be determined based on “target”
levels (i.e., at 100%). Such vested awards shall be settled as provided in the
underlying Performance Based Share award agreements.
(iv)If Executive timely and properly elects continuation health care coverage
pursuant to the Consolidated Omnibus Budget Reconciliation Act of 1985
(“COBRA”), the Company will pay the COBRA premium required for Executive and
Executive’s dependents (if any) under the Company’s group medical and dental
plans for a period of up to twelve (12) months following the Executive’s
termination of employment (or until such earlier time as Executive ceases to be
eligible for COBRA coverage) (the “COBRA Premium”). Notwithstanding the
foregoing, if the Company determines, in its sole discretion, that it cannot pay
the COBRA Premium without a substantial risk of violating applicable law
(including, without limitation, Section 2716 of the Public Health Service Act),
the Company instead shall pay Executive, on the first day of each calendar
month, a fully taxable cash payment equal to the applicable COBRA Premiums for
that month, subject to applicable tax withholdings.
(e)Notice of Termination. Any purported termination of Executive’s employment by
the Company or by Executive shall be communicated by written notice of
termination to the other party in accordance with this Section 6. Such notice
shall indicate the specific termination provision in this Agreement relied upon
and shall, to the extent applicable, set forth in reasonable detail the facts
and circumstances claimed to provide a basis for termination of Executive’s
employment under the provision so indicated.
7.Non-Competition and Non-Solicitation.
(a)Acknowledgements. Executive acknowledges:
(i)Company has provided and shall continue to provide Executive with its
goodwill (a legitimate business interest of the Company) and Confidential
Information so that Executive can perform his duties. Because Company would
suffer irreparable harm if Executive misused its goodwill or disclosed
Confidential Information, it is reasonable to protect the Company against misuse
and disclosure of such information by Executive.
(ii)Because Executive will have continued access to and receive Confidential
Information and will establish, maintain, and increase Company’s goodwill with
its customers, employees and others, and because the services provided by
Executive for Company are a significant factor in the creation of valuable,
special, and unique assets that are expected to provide Company with a
competitive advantage, Company would suffer irreparable harm if Executive
competed unfairly with Company (as described more fully below). Accordingly, it
is reasonable to protect Company against potential unfair competition by
Executive.
(iii)The promises in this Section are reasonably necessary for the protection of
the Company and are reasonably limited with respect to the activities they
prohibit, their duration, and their effect on Executive and the public.
Executive acknowledges and agrees that the Company’s provision of Confidential
Information and grant of the Initial Award described in Section 4(c)(i) above
shall each serve as adequate and independent consideration for the covenants set
forth in this Section 7.





--------------------------------------------------------------------------------





(b)Agreements Not to Compete or Solicit Employees or Customers. As a condition
of employment and to protect Company’s Confidential Information and competitive
position, Executive promises and agrees that during his employment and during
the Restriction Period, Executive (whether as an employee, officer, director,
partner, proprietor, investor, associate, consultant, advisor or otherwise) will
not, directly or indirectly, either for his own benefit or the benefit of any
other person or entity:
(i)Engage, invest in, or establish, in any capacity as either as an employee,
employer, contractor, consultant, agent, principal, partner, member,
stockholder, investor, corporate officer, director, or in any other individual
or representative capacity any business that is a Restricted Business (except
Executive is allowed to own or acquire 5% or less of the outstanding voting
securities of a public company). Executive further promises that during
Executive’s employment and the Restriction Period, Executive will not give
advice or lend credit, money, or Executive’s reputation to any person or entity
engaged in or establishing the Restricted Business.
(ii)Solicit, recruit, induce, entice, encourage, hire, directly recruit, or in
any way cause any officer or manager who is or was an employee of Company within
the twelve (12) months prior to Executive’s separation of employment, or after,
to terminate his employment with Company. This restriction is limited to those
employees with whom Executive worked, had business contact, or about whom
Executive gained non-public or Confidential Information while employed with the
Company.
(iii)Solicit, contact, or communicate with any person or company for the purpose
of engaging in a business that is a Restricted Business at the time Executive’s
employment ends, who was a customer of the Company during the twelve (12) months
preceding Executive’s separation and whom Executive contacted, solicited,
serviced, or sold services to as an Executive of the Company (either directly or
indirectly as a supervisor) at any time during the twelve (12) months preceding
the date of Executive’s separation. Executive also agrees not to induce any
customer, supplier, or other person with whom the Company engaged in business,
or to the knowledge of Executive planned or proposed to engage in business,
during the twelve (12) months preceding the date of Executive’s separation, to
terminate any commercial relationship with the Company.
(iv)The effective time period of the restrictions set forth in this Section 7
shall be tolled during any period of time a legal proceeding brought by the
Company against Executive to enforce this Agreement is pending or during any
period of time in which the Executive is in violation of this Agreement.
8.Non-Disclosure of Intellectual Property, Trade Secrets, and Confidential
Information.
(a)Executive agrees that, unless otherwise required by law, Executive will
forever keep secret all Confidential Information of the Company, and Executive
will not use it for Executive’s own private benefit, or directly or indirectly
for the benefit of others, and Executive will not disclose Confidential
Information to any other person, directly or indirectly.
(b)If Executive is legally compelled (by subpoena, interrogatory, request for
documents, investigative demand or similar process) to disclose Confidential
Information, Executive shall give Company prompt, prior written notice so
Company can seek an appropriate remedy or waive compliance. Executive shall
furnish only that portion of the Confidential Information required on advice of
legal counsel, and shall exercise Executive’s best efforts to obtain an order or
assurance that any Confidential Information disclosed will be treated by others
in a confidential manner.
(c)The foregoing provisions notwithstanding, Company employees, contractors, and
consultants may disclose trade secrets in confidence, either directly or
indirectly, to a federal, state, or local government official, or to an
attorney, solely for the purpose of reporting or investigating a suspected
violation of law, or in a complaint or other document filed in a lawsuit or
other proceeding, if such filing is made under seal. Additionally, Company
employees, contractors, and consultants who file retaliation lawsuits for
reporting a suspected violation of law may disclose related trade secrets to
their attorney and use them in related court proceedings, as long as the
individual files documents containing the trade secret under seal and does not
otherwise disclose the trade secret except pursuant to court order.





--------------------------------------------------------------------------------





9.Non-Disparagement.
(a)Executive agrees that he will not make or cause to be made any oral or
written statements that are derogatory, defamatory, or disparaging concerning
the Company, its policies or programs, or its past or present officers,
directors, employees, agents, or business associates, including but not limited
to its past or present suppliers or vendors, or take any actions that are
harmful to the business affairs of the Company or its employees. The foregoing
shall not prohibit Executive from making any statement in order to pursue legal
claims, either directly or indirectly, to a federal, state, or local government
official, or make any statement to an attorney or in a complaint or other
document filed in a lawsuit or other proceeding. Executive also agrees that he
will not make or cause to be made any oral or written statements regarding the
Company’s Confidential Information (as defined in Section 8 above) to any third
party, including, but not limited to, the general public (for example, via
postings or publications on the internet), the media, financial analysts,
auditors, institutional investors, consultants, suppliers, vendors, or business
associates, or agents and/or representatives of any of the foregoing, unless the
statement is (i) expressly authorized by the Company in writing, or (ii)
required by law. This provision is a material and substantial term of this
Agreement.
(b)Company agrees that it will not make any official public statement that is
derogatory, defamatory, or disparaging concerning Executive, and will instruct
the members of the Board and its senior executives to refrain from making any
derogatory, defamatory, or disparaging public statements concerning Executive.
10.Severability. If any provision, subsection, or sentence of this Agreement
shall be held to be invalid, illegal, or unenforceable in any respect by a court
of competent jurisdiction, such invalidity, illegality or unenforceability shall
not affect the other provisions of this Agreement, and this Agreement shall be
construed as if such invalid, illegal, or unenforceable provision, subsection,
or sentence had not been contained herein.
11.Compliance With Confidentiality, Non-Compete, or Non-Disclosure Obligations.
Executive represents and warrants that he is in compliance with any
confidentiality, non-compete, or non-disclosures obligations or agreements
previously entered into with the Company and that any such obligations or
agreements shall remain in effect from and after the Effective Date. In the
event of any conflict between any such pre-existing confidentiality,
non-compete, or non-disclosures obligations or agreements and the terms of this
Agreement, the terms of this Agreement shall control.
12.Specific Performance. Executive acknowledges and agrees that the Company’s
remedies at law for a breach or threatened breach of any Sections 7 or 8 (each a
“Covenant” and together the “Covenants”) of the Covenants would be inadequate
and the Company would suffer irreparable damages as a result of such breach or
threatened breach. In recognition of this fact, Executive agrees that, in the
event of a breach of any of the Covenants, in addition to any remedies at law,
the Company, without posting any bond, shall be entitled to cease making any
payments or providing any benefit otherwise required by this Agreement and, in
the case of either a breach or a threatened breach of any of the Covenants, seek
equitable relief before a court of competent jurisdiction, in the form of
specific performance, temporary restraining order, temporary or permanent
injunction or any other equitable remedy that may then be available.
13.Protected Rights. Executive understands that nothing contained in this
Agreement limits Executive’s ability to file a charge or complaint with the
Equal Employment Opportunity Commission, the National Labor Relations Board, the
Occupational Safety and Health Administration, the Securities and Exchange
Commission or any other federal, state or local governmental agency or
commission (“Government Agencies”). Executive further understands that this
Agreement does not limit Executive’s ability to communicate with any Government
Agencies or otherwise participate in any investigation or proceeding that may be
conducted by any Government Agency, including providing documents or other
information, without notice to the Company.
14.Conflicts of Interest. Executive agrees that for the duration of this
Agreement, he will adhere to the obligations set forth in the Company’s Code of
Conduct, which may be amended from time to time.





--------------------------------------------------------------------------------





15.Intellectual Property; Assignment of Inventions.
(a)Assignment and License of Rights. Executive assigns to Company all of
Executive’s rights in Intellectual Property that Executive makes or conceives
during Executive’s employment, whether as a sole or joint inventor, whether made
during or outside working hours, and whether made on Company premises or
elsewhere. Executive grants to Company an unlimited, unrestricted, worldwide,
royalty-free, fully paid right to access, use, modify, add to, and distribute
any Intellectual Property that Executive developed and reduced to a practical
form prior to Executive’s employment with Company, its affiliates or
subsidiaries, and that Executive includes in any Intellectual Property assigned
to Company. Executive understands and acknowledges that “Intellectual Property”
means, for purposes of this Agreement, any information of a technical and/or
business nature, such as ideas, discoveries, inventions, trade secrets,
know-how, and writings and other works of authorship which relate in any manner
to the actual or anticipated business or research and development of Company,
its affiliates or subsidiaries.
(b)Assist Documentation. Upon request at any time and at the expense of Company
or its nominee and for no additional personal remuneration, Executive agrees to
execute and sign any document that Company considers necessary to secure for or
maintain for the benefit of Company adequate patent and other property rights in
the United States and all foreign countries with respect to any Intellectual
Property. Executive also agrees to assist Company as required to obtain and
enforce these rights.
(c)Disclosure. Executive agrees to promptly disclose to Company any Intellectual
Property when conceived or made by Executive, whether in whole or in part, and
to make and maintain adequate and current records of it. If Executive’s
employment ends for any reason, Executive agrees to promptly turn over to
Company all models, prototypes, drawings, records, documents, and the like in
Executive’s possession or under Executive’s control, whether prepared by
Executive or others, relating to Intellectual Property, and any other work done
for Company. Executive acknowledges that these items are the sole property of
Company.
16.Miscellaneous.
(a)Executive’s Representations. Executive hereby represents and warrants to the
Company that (i) Executive has read this Agreement in its entirety, fully
understands the terms of this Agreement, has had the opportunity to consult with
counsel prior to executing this Agreement, and is signing the Agreement
voluntarily and with full knowledge of its significance; (ii) the execution,
delivery, and performance of this Agreement by Executive does not and shall not
conflict with, breach, violate, or cause a default under any contract,
agreement, instrument, order, judgment, or decree to which Executive is a party
or by which he is bound; (iii) Executive is not a party to or bound by an
employment agreement, non-compete agreement, or confidentiality agreement with
any other person or entity that would interfere with the performance of his
duties hereunder; and (iv) Executive shall not use any Confidential Information
or trade secrets of any person or party other than the Company in connection
with the performance of his duties hereunder, except with valid written consent
of such other person or party. Executive has carefully read and considered all
provisions of these Agreements and acknowledges that this is an important legal
document that sets forth restrictions on Executive’s conduct as a condition of
employment with the Company.
(b)Waiver. No provision of this Agreement may be modified, waived or discharged
unless such waiver, modification, or discharge is agreed to in a writing signed
by Executive and an officer of the Company (other than Executive) duly
authorized by the Board to execute such amendment, waiver or discharge. No
waiver by either Party of any breach of the other Party of, or compliance with,
any condition or provision of this Agreement shall be deemed a waiver of similar
or dissimilar provisions or conditions at the same or at any prior or subsequent
time.
(c)Successors and Assigns.
(i)This Agreement is personal to Executive and shall not be assignable by
Executive but shall inure to the benefit of and be enforceable by Executive’s
heirs and legal representatives.
(ii)This Agreement shall inure to the benefit of and be binding upon the Company
and its successors and, other than as set forth in Section 16(c)(iii) below,
shall not be assignable by the Company without the prior written consent of
Executive (which shall not be unreasonably withheld).





--------------------------------------------------------------------------------





(iii)The Agreement shall be assigned by the Company to any successor (whether
direct or indirect, by purchase, merger, consolidation or otherwise) to all or
substantially all of the business and/or assets of the Company; provided, that
the Company shall require such successor to expressly assume and agree to
perform this Agreement in the same manner and to the same extent that the
Company would be required to perform it if no such succession had taken place.
As used in this Agreement, “Company” shall mean the Company as defined in this
Agreement and any successor to its business (including by way of merger or
consolidation) and/or assets. The Company shall require such successor to assume
and agree to perform the Company’s obligations under this Agreement by operation
of law or otherwise.
(d)Notice. For the purpose of this Agreement, notices and all other
communications provided for in this Agreement shall be in writing and shall be
deemed to have been duly given if delivered personally, if delivered by
overnight courier service, or if mailed by registered mail, return receipt
requested, postage prepaid, addressed to the respective addresses or sent via
facsimile to the respective facsimile numbers, as the case may be, as set forth
below, or to such other address as either party may have furnished to the other
in writing in accordance herewith, except that notice of change of address shall
be effective only upon receipt; provided, however, that (i) notices sent by
personal delivery or overnight courier shall be deemed given when delivered;
(ii) notices sent by facsimile transmission shall be deemed given upon the
sender’s receipt of confirmation of complete transmission; and (iii) notices
sent by registered mail shall be deemed given two (2) days after the date of
deposit in the mail.
If to Executive, to such address as shall most currently appear on the records
of the Company.
If to the Company, to:
Cavco Industries, Inc.
1001 North Central Avenue, Suite 800
Phoenix, AZ 85004
Attention: Board of Directors
(e)GOVERNING LAW; CONSENT TO JURISDICTION. THIS AGREEMENT WILL BE GOVERNED BY
AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF ARIZONA, WITHOUT
GIVING EFFECT TO ANY CHOICE OF LAW OR CONFLICTING PROVISION OR RULE (WHETHER OF
THE STATE OF ARIZONA OR ANY OTHER JURISDICTION) THAT WOULD CAUSE THE LAWS OF ANY
JURISDICTION OTHER THAN THE STATE OF ARIZONA TO BE APPLIED. IN FURTHERANCE OF
THE FOREGOING, THE LAW OF THE STATE OF ARIZONA (EXCEPT TO THE EXTENT SUPERSEDED
BY THE LAWS OF THE UNITED STATES) WILL CONTROL THE INTERPRETATION AND
CONSTRUCTION OF THIS AGREEMENT. ANY ACTION TO ENFORCE THIS AGREEMENT MUST BE
BROUGHT IN, AND THE PARTIES HEREBY CONSENT TO JURISDICTION IN MARICOPA COUNTY,
ARIZONA. EACH PARTY HEREBY WAIVES THE RIGHTS TO CLAIM THAT ANY SUCH COURT IS AN
INCONVENIENT FORUM FOR THE RESOLUTION OF ANY SUCH ACTION.
(f)Compliance with Section 409A. The intent of the Parties is that payments and
benefits under this Agreement comply with, or be exempt from, Section 409A and,
accordingly, to the maximum extent permitted, this Agreement shall be
interpreted in accordance therewith. In no event whatsoever shall the Company be
liable for any additional tax, interest or penalty that may be imposed on
Executive by Section 409A or any damages for failing to comply with Section
409A.





--------------------------------------------------------------------------------





(i)Notwithstanding anything herein to the contrary, (x) if at the time of
Executive’s termination of employment with the Company Executive is a “specified
employee” as defined in Section 409A, and the deferral of the commencement of
any payments or benefits otherwise payable hereunder as a result of such
termination of employment that are considered a “deferral of compensation”
within the meaning of Section 409A is necessary in order to prevent any
accelerated or additional tax under Section 409A, then the Company will defer
the commencement of the portion of such payment of any such payments or benefits
hereunder (without any reduction in such payments or benefits ultimately paid or
provided to Executive) to the extent necessary to comply with Section 409A until
the first business day to occur following the date that is six (6) months
following Executive’s termination of employment with the Company (or the
earliest date otherwise permitted under Section 409A); and (y) if any other
payments of money or other benefits due to Executive hereunder could cause the
application of an accelerated or additional tax under Section 409A, such
payments or other benefits shall be deferred if deferral will make such payment
or other benefits compliant under Section 409A, or otherwise such payment or
other benefits shall be restructured, to the extent possible, in a manner,
mutually agreed upon between the Executive and the Board, that does not cause
such an accelerated or additional tax.
(ii)In the event that payments under this Agreement are deferred pursuant to
this Section 16(f) in order to prevent any accelerated tax or additional tax
under Section 409A, then such payments shall be paid at the time specified under
this Section 16(f) without any interest thereon.
(iii)Notwithstanding anything to the contrary herein, a termination of
employment shall not be deemed to have occurred for purposes of any provision of
this Agreement providing for the payment of amounts or benefits upon or
following a termination of employment unless such termination is also a
“separation from service” within the meaning of Section 409A and, for purposes
of any such provision of this Agreement, references to a “resignation,”
“termination,” “termination of employment,” or like terms shall mean separation
from service.
(iv)Each payment made under this Agreement shall be considered separate payments
and not one of a series of payments for purposes of Section 409A.
(v)Notwithstanding anything to the contrary herein, except to the extent any
expense, reimbursement, or in-kind benefit provided pursuant to this Agreement
does not constitute a “deferral of compensation” within the meaning of Section
409A, (A) the amount of expenses eligible for reimbursement or in-kind benefits
provided to Executive during any calendar year will not affect the amount of
expenses eligible for reimbursement or in-kind benefits provided to Executive in
any other calendar year; (B) the reimbursements for expenses for which Executive
is entitled to be reimbursed shall be made on or before the last day of the
calendar year following the calendar year in which the applicable expense is
incurred; and (C) the right to payment or reimbursement or in-kind benefits
hereunder may not be liquidated or exchanged for any other benefit.
(g)Severability of Invalid or Unenforceable Provisions. The invalidity or
unenforceability of any provision or provisions of this Agreement shall not
affect the validity or enforceability of any other provision of this Agreement,
which shall remain in full force and effect.
(h)Advice of Counsel and Construction. Each Party acknowledges that such Party
had the opportunity to be represented by counsel in the negotiation and
execution of this Agreement. Accordingly, the rule of construction of contract
language against the drafting party is hereby waived by each Party.
(i)Entire Agreement. This Agreement constitutes the entire agreement between the
parties as of the Effective Date and supersedes all previous agreements and
understandings between the parties with respect to the subject matter hereof.
(j)Withholding Taxes. The Company shall be entitled to withhold from any payment
due to Executive hereunder any amounts required to be withheld by applicable tax
laws or regulations.
(k)Section Headings. The headings of the Sections hereof are provided for
convenience only and are not to serve as a basis for interpretation or
construction, and shall not constitute a part, of this Agreement.





--------------------------------------------------------------------------------





(l)Cooperation. During the Term and at any time thereafter, Executive agrees to
cooperate in a reasonable manner (i) with the Company in the defense of any
legal matter involving any matter that arose during Executive’s employment with
the Company; and (ii) with all government authorities on matters pertaining to
any investigation, litigation, or administrative proceeding pertaining to the
Company. The Company will reimburse Executive for any reasonable travel and out
of pocket expenses incurred by Executive in providing such cooperation.
(m)Survival. Sections 6 through 15, inclusive, shall survive and continue in
full force in accordance with their terms notwithstanding any termination of the
Term or of Executive’s employment with the Company.
(n)Counterparts. This Agreement may be executed in one or more counterparts,
each of which shall be deemed to be an original but all of which together will
constitute one and the same instrument.
(o)Recoupment/Clawback. Notwithstanding any other provisions in this Agreement
to the contrary, any incentive-based compensation, or any other compensation,
paid to Executive pursuant to this Agreement or any other agreement or
arrangement with the Company or any of its affiliates, which may be subject to
recovery under any law, government regulation, company policy or stock exchange
listing requirement, will be subject to such deductions and clawback as may be
required to be made pursuant to such law, government regulation, company policy
or stock exchange listing requirement solely to the extent required by any such
law, government regulation, company policy or stock exchange listing
requirement; provided, however, that no company policy will be more restrictive
than any law, government regulation or stock exchange listing requirement to
which the Company is subject.
(p)Indemnification. The Company shall indemnify and hold Executive harmless to
the fullest extent permitted by the laws of the Company’s state of incorporation
in effect at the time against and in respect of any and all actions, suits,
proceedings, claims, demands, judgments, costs, expenses (including advancement
of reasonable attorney’s fees), losses, and damages resulting from Executive’s
good faith performance of Executive’s duties and obligations with the Company.
 Executive will be entitled to be covered, both during and, while potential
liability exists, by any insurance policies the Company may elect to maintain
generally for the benefit of officers and directors of the Company against all
costs, charges and expenses incurred in connection with any action, suit or
proceeding to which Executive may be made a party by reason of being an officer
or director of the Company, or any subsidiary or affiliate, or a fiduciary of
any benefit plan in the same amount and to the same extent as the Company covers
its other officers and directors or fiduciaries. These obligations shall survive
the termination of Executive’s employment with the Company.
[Remainder of page intentionally left blank]









--------------------------------------------------------------------------------





The parties have executed this Agreement as of the date first above written.


Company
Cavco Industries, Inc.
By: /s/ Steven G. Bunger        
Name: Steven G. Bunger
Title: Chairman, Board of Directors


Executive
/s/ William C. Boor            
William C. Boor







--------------------------------------------------------------------------------






EXHIBIT A
DEFINED TERMS
1.“Accrued Obligations” shall mean, at any point in time and except as expressly
provided herein, any amounts to which the Executive is entitled to payment but
have not yet been paid to Executive including, but not limited to, each of the
following (but only to the extent such amounts are vested, earned or accrued at
the time of payment): Base Salary, earned but unpaid incentive compensation
amounts described in Sections 4(b) and 4(c) above, and any other payments,
retention bonuses, entitlements or benefits vested, earned or accrued but unpaid
under applicable benefit and compensation plans, programs, and other
arrangements with the Company and/or any of its subsidiaries.
2.“Affiliate” of a Person shall mean any other Person that directly or
indirectly controls, is controlled by, or is under common control with, such
Person.
3.“Board” shall mean the Company’s board of directors.
4.“Cause” shall mean the occurrence of one or more of the following: (i)
Executive’s malfeasance, willful, or gross misconduct, or willful dishonesty
that materially harms the Company or its stockholders; (ii) Executive’s
conviction of a felony that is materially detrimental to the Company or its
stockholders; (iii) Executive’s conviction of, or entry of a plea nolo
contendere to a felony that materially damages the Company’s financial condition
or reputation or to a crime involving fraud; (iv) Executive’s material violation
of the Company’s Code of Ethics, including breach of duty of loyalty in
connection with the Company’s business; (v) Executive’s willful failure to
perform duties under this Agreement, after notice by the Board and an
opportunity to cure of at least thirty (30) days; (vi) Executive’s failure to
reasonably cooperate with, or Executive’s impedance or interference with, an
investigation authorized by the Board after notice by the Board and an
opportunity to cure of at least thirty (30) days; (vii) Executive’s failure to
follow a legal and proper Board directive, after notice by the Board and a
thirty (30) day opportunity to cure; or (viii) Executive’s willful misconduct or
gross negligence pursuant to the Sarbanes-Oxley Act, if and to the extent such
conduct triggers a material restatement of the Company’s financial results.
5.“Change in Control” means that: (i) the Company merges or consolidates with
any other corporation (other than a Subsidiary) and is not the surviving
corporation (or survives only as a Subsidiary of another corporation), (ii) the
Company sells all or substantially all of its assets to any other person or
entity (other than a Subsidiary), (iii) the Company is dissolved, or (iv) a
third person, including a “group” as defined in Section 13(d)(3) of the
Securities Exchange Act of 1934, becomes the beneficial owner of shares of
Common Stock having 50% or more of the total number of votes that may be cast
for the election of directors of the Company; or as a result of, or in
connection with, a contested election for directors, the persons who were
directors of the Company before such election shall cease to constitute a
majority of the Board of the Company. Notwithstanding any provision of this
paragraph, an event, transaction, or corporate action described in this
Subsection which would otherwise be deemed a Change in Control, will not be
deemed a Change in Control if: it is a management led or supported transaction
by persons who were the directors of the Company and persons who were the
executive officers of the Company as of six months prior to such event; and if
immediately after such event such persons constitute a majority of the directors
and constitute a majority of executive officers for, and own in the aggregate at
least fifteen percent of the voting securities or interest of, the Company or
the surviving or resulting corporation or the parent of the resulting
corporation. Notwithstanding anything in this Agreement to the contrary, an
event will not be considered a Change in Control unless the event also qualifies
as a “change in control event” as defined in Treas. Reg. §1.409A-3(i)(5)(i). In
addition, an event will not be considered a Change in Control unless the
transaction which will result in the Change in Control closes.
6.“Code” shall mean the Internal Revenue Code of 1986, as amended.
7.“Company Stock” shall mean the common stock of the Company, par value $0.01
per share.
8.“Compensation Committee” shall mean the compensation committee of the Board.





--------------------------------------------------------------------------------





9.“Confidential Information” shall mean any and all confidential, non-public,
and/or proprietary knowledge, data or information of the Company, its
affiliates, parents and subsidiaries, whether now existing or developed during
Executive’s employment. By way of illustration but not limitation, “Confidential
Information” includes (a) trade secrets, inventions, ideas, processes, formulas,
source and object codes, data, programs, other works of authorship, know-how,
improvements, discoveries, developments, designs and techniques and any other
proprietary technology and all Proprietary Rights therein (hereinafter
collectively referred to as “Inventions”); (b) information regarding research,
development, new products, marketing and selling, business plans, budgets and
unpublished financial statements, licenses, prices and costs, margins,
discounts, credit terms, pricing and billing policies, quoting procedures,
methods of obtaining business, forecasts, future plans and potential strategies,
financial projections and business strategies, operational plans, financing and
capital-raising plans, activities and agreements, internal services and
operational manuals, methods of conducting Company business, suppliers and
supplier information, and purchasing; (c) information regarding dealers,
customers and potential dealers and customers of the Company, including customer
or dealer lists, names, representatives, their needs or desires with respect to
the types of products or services offered by the Company, proposals, bids,
contracts and their contents and parties, the type and quantity of products and
services provided or sought to be provided to customers and potential customers
of the Company and other non-public information relating to customers and
potential customers; (d) information regarding any of the Company’s business
partners and their services, including names; representatives, proposals, bids,
contracts and their contents and parties, the type and quantity of products and
services received by the Company, and other non-public information relating to
business partners; (e) information regarding personnel, employee lists,
compensation, and employee skills; and (f) any other non-public information
which a competitor of the Company could use to the competitive disadvantage of
the Company. Notwithstanding the foregoing, Executive is free to use information
which is generally known in the trade or industry through no breach of this
agreement or other act or omission by Executive, and Executive is free to
discuss the terms and conditions of Executive’s employment with others to the
extent permitted by law.
10.“Disability” means Executive has been unable to engage in any substantial
gainful activity by reason of any medically determinable physical or mental
impairment that can be expected to result in death or can be expected to last
for a continuous period of not less than twelve (12) months. Alternatively,
Executive will be deemed Disabled if determined to be totally disabled by the
Social Security Administration. Termination of employment resulting from
Disability may only be effected after at least thirty (30) days’ written notice
by the Company of its intention to terminate an Executive’s employment. In the
event that Executive resumes the performance of substantially all of his or her
duties hereunder before his or her termination becomes effective, the notice of
intent to terminate based on Disability will automatically be deemed to have
been revoked. In conjunction with determining Disability for purposes of this
Agreement, Executive hereby (i) consents to any such examinations, to be
performed by a qualified medical provider selected by the Company and approved
by the Executive (which approval shall not be unreasonably withheld), which are
relevant to a determination of whether Executive has incurred a Disability; and
(ii) agrees to furnish such medical information as may be reasonably requested.
11.“Fiscal Year” shall mean the twelve (12) month period beginning on or about
April 1 and ending on or about March 31.
12.“Good Reason” shall mean the occurrence of any one or more of the following
events without Executive’s written consent:
(a)
the Company assigns Executive duties that are materially inconsistent with, or
constitute a material reduction of powers or functions associated with,
Executive’s position, duties, or responsibilities with the Company as in effect
immediately prior to such assignment;

(b)
a material, adverse change in Executive’s titles, authority, or reporting
responsibilities as in effect immediately prior to such change;






--------------------------------------------------------------------------------





(c)
except in cases where the Compensation Committee reduces the base salaries for
all of the Company’s executive officers on account of what the Compensation
Committee, in its sole and complete discretion, determines to be a significant
downturn in the Company’s financial performance that necessitates such action, a
reduction by the Company of the Executive’s annual Base Salary in excess of
fifteen percent (15%) of the Base Salary as in effect immediately prior to such
reduction or an aggregate reduction resulting in a Base Salary level that is
lower than eighty-five percent (85%) of his initial Base Salary rate set forth
in Exhibit B of this Agreement;

(d)
a material breach by the Company of its obligations under this Agreement; or

(e)
a relocation of the Company’s principal place of business to a location that is
fifty (50) miles or more from the Company’s current headquarters located in
Phoenix, Arizona.

Notwithstanding the foregoing, an event described in this Section shall not
constitute Good Reason unless it is communicated by the Executive to the Company
in writing within ninety (90) days of the initial existence of such event and is
not corrected by the Company in a manner which is reasonably satisfactory to
such Executive within thirty (30) days of the Company’s receipt of such written
notice. If the purported Good Reason condition is not cured within the 30-day
period described in the preceding sentence, Executive may submit a written
notice of termination to the Chair of the Board specifying a Termination Date
that is no more than sixty (60) days following the final day of the Company’s
cure period. Executive will be deemed to have accepted the condition(s), or the
Company’s correction of such condition(s), that may have given rise to the
existence of Good Reason if he fails to provide such written notice or fails to
terminate his employment within the 60-day period described in the preceding
sentence.
13.“Restricted Business” shall mean (i) any business conducted by the Company or
its affiliates under common control with the Company during the Term, including
but not limited to the construction, financing, or insurance of manufactured
housing, and/or (ii) any business competitive with the business conducted by the
Company or its affiliates under common control with the Company during the Term.
14.“Restriction Period” shall mean the period of twenty-four (24) months
following the Executive’s separation from the Company for any reason beginning
on the Termination Date of this Agreement; provided, however, that if a court of
competent jurisdiction determines that such period is too long to be
enforceable, the Restriction Period shall mean the eighteen (18) month period
beginning on the Termination Date of this Agreement; provided, however, that if
a court of competent jurisdiction determines that such period is too long to be
enforceable, the Restriction Period shall mean the twelve (12) month period
beginning on the Termination Date.
15. “Section 409A” shall mean Code section 409A together with regulatory
guidance promulgated thereunder, as amended from time to time.





--------------------------------------------------------------------------------






EXHIBIT B
COMPENSATION AND BONUS OPPORTUNITIES
A.
Base Salary. Executive’s annual base salary shall be $825,000 (eight hundred
twenty-five thousand dollars) payable in regular installments in accordance with
the Company’s usual payroll practices. Executive’s Base Salary is subject to
annual review and may, in the Compensation Committee’s discretion, be increased
or decreased under the Company’s standard compensation policies for
executive-level employees; provided, however, that any decrease may constitute
“Good Reason” pursuant to its definition under this Agreement. As so adjusted,
the term “Base Salary” shall refer to the adjusted amount except for
subparagraph (c) of the definition of Good Reason.

B.
Annual Stock Option Award. Each calendar year, Executive will be granted an
award of time-based stock options, which may be granted either as non-qualified
stock options or as incentive stock options. The annual stock option grant for
2019 will be $700,000 (seven hundred thousand dollars). Each annual stock option
grant will be evidenced by a separate stock option agreement, and will provide
for 33% vesting on the first anniversary of the grant date, 66% vesting on the
second anniversary of the grant date, and 100% vesting on the third anniversary
of grant date. The number of shares subject to each annual stock option grant
will be calculated using the Black-Scholes model based on the Company Stock
closing price on the day immediately preceding grant date, rounded up to the
nearest fifty (50) shares.

C.
Annual Performance Based Restricted Share Award. Each calendar year, Executive
will be granted an award of Performance Based Restricted Shares. The Performance
Based Restricted Share grant for 2019 will be $700,000 (seven hundred thousand
dollars). The number of shares awarded under each Performance Based Restricted
Share grant will be calculated by dividing the value of the grant by the Company
Stock closing price on the day immediately preceding the grant date, rounded up
to the nearest fifty (50) shares. Each Performance Based Restricted Share award
will be evidenced by a separate award agreement. The award agreement for each
Performance Based Restricted Share grant shall provide for (i) a three-year
performance period; and (ii) performance-based vesting at a level of 50% for
“threshold” performance, 100% for “target” performance, and 200% for “stretch”
performance levels (with straight-line interpolation of vesting between
performance levels, except below threshold). No grant of Performance Based
Restricted Shares will vest if the threshold goal for such grant is not achieved
as of the end of the applicable performance period for that grant. Moreover, and
except as otherwise provided herein or under the terms of an applicable award
agreement, the unvested portion of each Performance Based Restricted Share grant
shall be forfeited if Executive terminates employment under this Agreement prior
to the third anniversary of the grant date. The maximum number of shares payable
under each Performance Based Restricted Share grant will be capped at the
stretch performance level. The threshold, target, and stretch goals for each
annual Performance Based Restricted Share grant will be set annually by the
Compensation Committee, subject to Board approval.

D.
Annual Awards. The annual stock option and Performance-Based Restricted Share
awards discussed in paragraphs B and C, above (the “Annual Awards”) shall be
made on terms and conditions that are consistent with those on which awards are
made to other senior executive officers of the Company, except as the
Compensation Committee may otherwise specify in its sole discretion. Except as
otherwise provided herein, each Annual Award will be subject to the terms of the
Stock Plan (or any successor thereto) and the individual award agreement
pursuant to which it is made.

E.
Annual Cash Bonus Opportunity. For each twelve (12) month performance period as
specified by the Compensation Committee, Executive shall be entitled to a Bonus
based on performance goals set by the Compensation Committee, subject to Board
approval (the “Annual Bonus”). The Annual Bonus for achieving “threshold,”
“target,” and “stretch” performance levels is 50%, 100%, and 200% respectively
(with straight-line interpolation between levels, except below threshold),
multiplied by the Executive’s highest Base Salary level during the applicable
performance period. No Annual Bonus will be payable if the Executive achieves
less than the threshold performance goal. The maximum Annual Bonus will be
capped at the stretch performance level for the specific performance goal. The
threshold, target, and stretch goals for each annual Performance Based
Restricted Share grant will be set annually by the Compensation Committee,
subject to Board approval.






--------------------------------------------------------------------------------





F.
Payment. Except as otherwise provided in the Agreement, any Bonus payable under
this Exhibit B shall be paid in cash in a single lump sum to Executive at the
time(s) determined by the Committee in its reasonable discretion, provided that
the Bonus shall be paid in its entirety no later than ninety (90) days after the
Company’s Fiscal Year to which the payment relates.






--------------------------------------------------------------------------------






EXHIBIT C
FORM OF RELEASE OF CLAIMS
This Release of Claims (“Agreement”) is made and entered into by William C. Boor
(“Employee”) and Cavco Industries, Inc. (the “Company”) on the date set forth
below.
WHEREAS, Employee and the Company entered into an Employment Agreement dated
____________ (“Employment Agreement”); and
WHEREAS, pursuant to the terms of the Employment Agreement, Employee agreed to
execute and deliver Company a written waiver and general release agreement as a
condition precedent to his right to receive certain amounts under the Employment
Agreement;
NOW, THEREFORE, in consideration of the promises and payments set forth in the
Employment Agreement, Employee agrees as follows:
1.    Meaning of “Released Parties”: The term “Released Parties”, as used
throughout this Agreement, includes the Company and all of its past, present,
and future shareholders, parents, subsidiaries, and affiliates, joint venturers,
and other current or former related entities thereof, and all of the past,
present, and future officers, directors, employees, agents, insurers, legal
counsel, and successors and assigns of said entities.
2.    Employee’s Release of Claims: In consideration for the severance payments
and benefits provided for in the Employment Agreement and subject to Paragraph 4
of this Agreement, Employee, on behalf of himself, his spouse (if any),
representatives, agents, heirs, trusts and assigns, hereby unconditionally and
irrevocably releases Released Parties to the maximum extent permitted by law,
from any and all claims, debts, obligations, demands, judgments, or causes of
action of any kind whatsoever, whether known or unknown that Employee has or may
have had prior to the date of Employee’s execution of this Agreement for any
action or omission by Released Parties and/or due to any matter whatsoever
relating to Employee’s employment or cessation of employment with the Company.
Without limiting in any way the foregoing general release, this release
specifically includes the following:
a.    All claims and causes of action arising under the following laws, as
amended: Section 1981 of the Civil Rights Act of 1866; Title VII of the Civil
Rights Act; the Americans with Disabilities Act; the Federal Family and Medical
Leave Act; the Worker Adjustment and Retraining Notification Act; the National
Labor Relations Act; the Labor Management Relations Act; the Fair Credit
Reporting Act; the Employee Retirement Income Security Act of 1974; the Genetic
Information Nondiscrimination Act of 2008; the Health Insurance Portability and
Accountability Act; the Occupational and Safety Health Act; the Equal Pay Act;
Executive Orders 11246 and 11141; the Consolidated Omnibus Budget Reconciliation
Act of 1986; the Rehabilitation Act of 1973; the Electronic Communications
Privacy Act of 1986 (including the Stored Communications Act); the Arizona Wage
Statute, A.R.S. § 23-350, et seq.; the Arizona Civil Rights Act; the Arizona
Employment Protection Act; the Arizona wage statutes; the Arizona Medical
Marijuana Law; and the Arizona Constitution; and
b.    All claims and causes of action arising under any other federal, state or
local law, regulation or ordinance, including for employment discrimination on
any basis, hostile working environment, retaliation, wrongful discharge,
retaliatory discharge, constructive discharge, unsafe working conditions, breach
of express or implied contract, breach of collective bargaining agreement,
breach of implied covenant of good faith and fair dealing, fraud, detrimental
reliance, promissory estoppel, defamation, negligence, negligent or intentional
misrepresentation, invasion of privacy, defamation, libel, slander, battery,
failure to pay wages, bonuses, commissions, attorneys’ fees, interference with
economic gain or contractual relations, and intentional and negligent infliction
of emotional distress or “outrage”; and
c.    All claims and causes of action by the Employee that Released Parties have
acted unlawfully or improperly in any manner whatsoever.





--------------------------------------------------------------------------------





Nothing in this Release shall be interpreted to release any claims to Employee’s
post-employment benefits provided under the Employment Agreement, claims which
may not be released as matter of law, or claims which arise under the terms of
this Agreement or after the Effective Date of this Agreement, or to release
Employee’s right, if any, to any vested benefits under any retirement plan or
stock subscription agreements. Employee acknowledges that this Agreement
constitutes a full settlement, accord, and satisfaction of all claims covered by
this Release.
3.    Age Discrimination in Employment Act; Older Workers Benefit Protection Act
of 1990: In addition to the general release in Paragraph 2 of this Agreement,
the Employee is waiving and releasing any and all claims against Released
Parties under the Age Discrimination and Employment Act (“ADEA”) that arose at
any time during the Employee’s employment with the Company, up to and including
his last day of employment. This Agreement is subject to the terms of the Older
Workers Benefit Protection Act of 1990 (“OWBPA”). The OWBPA provides that an
individual cannot waive a right or claim under the ADEA unless the waiver is
knowing and voluntary. Pursuant to the terms of the OWBPA, the Employee
acknowledges and agrees that the Employee has been provided a copy of this
Agreement, has signed this Agreement voluntarily, and with full knowledge of its
consequences. In addition, the Employee hereby acknowledges and agrees as
follows:
a.    This Agreement has been written in a manner that is calculated to be
understood, and is understood, by the Employee;
b.    The release provisions of this Agreement apply to any rights the Employee
may have under the ADEA up to the date of this Agreement;
c.    The release provisions of this Agreement do not apply to any rights or
claims the Employee may have under the ADEA that arise after the date he signs
this Agreement;
d.    The Employee has been advised that he should consult with an attorney
prior to signing this Agreement;
e.    The Employee has been provided a period of twenty-one (21) calendar days
(the “Review Period”) from his last day of employment with the Company to
consider this Agreement. The Employee may, but is not required to, accept and
sign this Agreement before the expiration of the Review Period, but no earlier
than his last day of employment with the Company. If the Employee signs this
Agreement before the expiration of the Review Period, the Employee agrees that
he is knowingly and expressly waiving the time-period;
f.    For a period of seven (7) calendar days following his signing of this
Agreement, the Employee may revoke this Agreement by providing written notice of
any such revocation to [___________________], on or before the seventh day after
the Employee signs the Agreement. This Agreement shall become “effective” on the
eighth calendar day after the Employee signs it if it has not been revoked
during the seven (7) day revocation period (the “Effective Date”);
g.    Payment of any severance benefits is conditioned on the execution of this
Agreement no later than five (5) days after the end of the Review Period and the
running of the revocation period described in 3(f) (“Revocation Period”); and
h.    The Employee may not sign this Agreement until after his last day of
employment with the Company and the Agreement shall not be effective if the
Employee executes the Agreement prior to such date.





--------------------------------------------------------------------------------





4.    Protected Rights: The Employee understands that nothing contained in this
Agreement shall be construed to prohibit him from filing a charge with or
participating in an investigation or proceeding conducted by the Equal
Employment Opportunity Commission, the National Labor Relations Board, or any
state or federal agency. The Employee understands that he has waived and
released any and all claims for money damages and equitable relief that the
Employee may recover from Released Parties pursuant to the filing or prosecution
of any administrative charge against Released Parties, or any resulting civil
proceeding or lawsuit brought on his behalf for the recovery of such relief, and
which arises out of the matters that are and may be released or waived by this
Agreement. The Employee also understands, however, that this Agreement does not
limit his ability to communicate with any government agencies or otherwise
participate in any investigation or proceeding that may be conducted by any
government agency, including providing documents or other information, without
notice to the Company. This Agreement also does not limit the Employee’s right
to receive an award for information provided to any government agencies.
5.    Pension Plan: This Agreement shall not affect any vested rights the
Employee has under an ERISA pension benefit plan(s).
6.    Medicare: The Employee affirms, covenants, and warrants he is not a
Medicare beneficiary and is not currently receiving, has not received in the
past, will not have received at the time of payment pursuant to this Agreement,
is not entitled to, is not eligible for, and has not applied for or sought
Social Security Disability or Medicare benefits. In the event any statement in
the preceding sentence is incorrect (for example, but not limited to, if the
Employee is a Medicare beneficiary, etc.), the following sentences (i.e., the
remaining sentences of this paragraph) apply. The Employee affirms, covenants,
and warrants he has made no claim for illness or injury against, nor is he aware
of any facts supporting any claim against, the Released Parties under which
Released Parties could be liable for medical expenses incurred by the Employee
before or after the execution of this agreement. Furthermore, the Employee is
aware of no medical expenses which Medicare has paid and for which Released
Parties are or could be liable now or in the future. The Employee agrees and
affirms that, to the best of his knowledge, no liens of any governmental
entities, including those for Medicare conditional payments, exist. The Employee
will indemnify, defend, and hold Released Parties harmless from Medicare claims,
liens, damages, conditional payments, and rights to payment, if any, including
attorneys' fees, and the Employee further agrees to waive any and all future
private causes of action for damages pursuant to 42 U.S.C. § 1395y(b)(3)(A) et
seq.
7.    Attorneys’ Fees and Costs: In any proceeding or action to enforce this
Agreement or to recover damages arising out of its breach, the prevailing party
shall be awarded its reasonable attorneys’ fees and costs.
8.    Governing Law and Venue: This Agreement will be interpreted and construed
in accordance with the laws of the State of Arizona, insofar as federal law does
not control, and venue as to any dispute regarding this Agreement, or
interpretation thereof, shall be in Maricopa County, Arizona.
9.    Modification of Agreement: This Agreement shall not be modified, amended,
or terminated unless such modification, amendment, or termination is executed in
writing by the Employee, and an authorized representative of the Company.
10.    The Employee’s Representations: The Employee warrants that the Employee
is over the age of eighteen (18) and competent to sign this Agreement; that in
signing this Agreement the Employee is not relying on any statement or
representation by the Company that is not contained in this Agreement, but is
relying upon the Employee’s judgment and/or that of the Employee’s legal counsel
and/or tax advisor; that the Agreement was signed knowingly and voluntarily
without duress or coercion in any form; and that the Employee fully understands
the same is a FULL and FINAL SETTLEMENT of any and all claims against Released
Parties which have been or could have been asserted or on account or arising out
of the Employee’s employment relationship with the Company or the actions of any
of Released Parties. The Employee further represents and certifies that the
Employee has been given a fair opportunity to review the terms of this Agreement
and has determined that it is in the Employee’s best interest to enter into this
Agreement.
11.    Drafting and Construction: This Agreement may not be construed in favor
of or against either the Employee or the Company (each, a “Party”) on the
grounds that said Party was less or more involved in the drafting process.





--------------------------------------------------------------------------------







ACCEPTED AND AGREED:


__________________________________    ________________________________
William C. Boor                Date


    
CAVCO INDUSTRIES, INC.


_______________________________
By:


_______________________________
Its:


_______________________________
Date:



